Citation Nr: 1751131	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  06-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to the service-connected diabetes mellitus type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2010, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal was returned to the Board and in a September 2011 decision, the Board denied the claim.  The Veteran appealed the Board's September 2011 denial.  In a May 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's September 2011 decision and remanded the matter for readjudication consistent with its decision.  

In April 2014 and December 2016, the Board remanded the appeal to the AOJ for further development.  The appeal has now been returned to the Board.

Following the most recent readjudication of this appeal by the AOJ in the August 2017 Supplemental Statement of the Case (SSOC), additional medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2017.  38 C.F.R. §§ 20.800, 20.1304 (2017).

The Board recognizes that the Veteran attempts to raise the issues of entitlement to service connection for degenerative joint disease, entitlement to service connection for hypothyroidism, entitlement to service connection for gastroesophageal reflux disease (GERD), entitlement to an increased rating for diabetes mellitus type 2, currently rated as 20 percent, entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent, and entitlement to an increased rating for bilateral hearing loss, currently rated as 0 percent.  See October 2017 VA 21-526b Form by the Veteran.  These issue have not been adjudicated by the AOJ and the Board does not have jurisdiction of them.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).

The Board previously remanded this claim in December 2016 for a VA examination and medical opinion, which were obtained in March 2017 and July 2017.  The Board finds the medical opinions to be inadequate.  The VA examiner did not provide medical opinions concerning the Veteran's currently diagnosed cataracts and did not provide secondary service connection opinions regarding the Veteran's service-connected diabetes mellitus type 2.  Thus, a VA addendum medical opinion is required.  Additionally, the Board remanded the claim for the Veteran's private treatment records to be obtained.  Upon remand, the Veteran submitted a March 2017 VA 21-4142 Form, authorizing VA to obtain his private treatment records.  In response, the AOJ did not make any attempts to obtain these records.  Upon remand, attempts to obtain the Veteran's private treatment records must be made.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Finally, the AOJ last associated with the Veteran's claims file records of his treatment at the Des Moines, Iowa, VA Medical Center (VAMC) on May 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of VA records pertaining to any relevant treatment the Veteran has received (to include treatment at the Des Moines, VAMC) since May 2017, following the appropriate VA procedures.  The evidence obtained, if any, should be associated with the claims file.

2.  Using the March 2017 VA 21-4142 Form submitted by the Veteran, assist him in obtaining the private treatment records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, schedule a VA medical opinion.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the physician designated, and the report of examination should include discussion of the Veteran's documented history and assertions.  

The examiner should provide medical opinions on the following:
	
(a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed bilateral senile nuclear sclerotic cataracts is the result of a disease or injury incurred in or aggravated by service?

(b)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed bilateral senile nuclear sclerotic cataracts is due to or the result of the Veteran's service-connected diabetes mellitus type 2 or any medications taken for the service-connected diabetes mellitus type 2?

(c)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed scarring of the retina/residuals of a retinal detachment repair surgery is due to or the result of the Veteran's service-connected diabetes mellitus type 2 or any medications taken for the service-connected diabetes mellitus type 2?

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







